Exhibit 10.3

 

BOARD OF DIRECTORS

RESTRICTED STOCK UNIT AWARD

New Director

 

The Board of Directors of United Technologies Corporation has approved a program
pursuant to which each Non-Employee Director of the Company will receive a
non-recurring award of deferred restricted stock units having a grant date value
of $100,000, based on the closing price of UTC common stock on the date of
election to the Board (the “Units”). This award is intended to promote a closer
identity of interests between such Directors and shareowners generally by
providing such Directors with an equity-based interest in the Company’s future
performance.

 

The Units are subject to a restriction on transferability and may not be sold,
assigned, pledged or transferred while such restriction remains in effect.
However, you are the owner of such Units on the records of the Company. Your
Unit balance will be credited with additional Units equivalent in value to the
dividend paid on the corresponding number of shares of UTC Common Stock. The
dividend equivalent Units will vest immediately but will otherwise be subject to
the same transfer restrictions applicable to the initial Units.

 

The Units will vest in increments of 20 percent per year. The effective date of
the grant of your Units is (add date). The first 20 percent will vest on the
date of UTC’s next Annual Shareowner Meeting. An additional 20 percent will vest
on the date of the Corporation’s Annual Meeting each succeeding year while you
continue on the Board. At the time you retire or resign from the Board, your
vested Units will be payable in cash in a lump sum unless you make an
irrevocable election at least one year prior to your retirement from the Board
to have your vested Units paid in the same number of installments as your Stock
Units will be paid under the UTC Board of Director’s Deferred Stock Unit Plan.
Any Units not vested as of such date will be forfeited without payment of any
compensation to you. However, in the event of a “change of control” or a
“restructuring event” as defined by the United Technologies Corporation Long
Term Incentive Plan, or upon your death or your resignation from the Board due
to disability, or if you retire or resign to accept full-time employment in
public or charitable service, all Units that have not previously vested will
immediately vest and be payable in cash. Please note, however, that the
restriction on transferability continues in effect on vested Units while you
remain a Director of UTC. Accordingly, by your acceptance of the Units, you
agree that your vested Units will not be transferred by you prior to your
retirement or resignation as a Director of UTC.

 

Recognition of Ordinary Income Under U.S. Tax Law

 

For federal income tax purposes, you will be required to include in your income
the amount of any cash, or if you elect to receive shares, the then-current
value of any shares of UTC Common Stock distributed or made available to you
following your departure from the Board. Additional Units credited as a result
of dividend payments are likewise not included in your income until they are
distributed to you.

 

Recognition of Capital Gain/Loss Upon Disposition of UTC Stock Under U.S. Tax
Law

 

If your Units are paid to you in shares of UTC Common Stock and you subsequently
dispose of those shares, you generally will recognize capital gain or loss equal
to the difference between the amount realized on the disposition and your
“basis” in the shares. In general, your basis in the shares will equal the
amount of the ordinary income you recognize upon your receipt of the shares. The
income tax treatment of any capital gain or loss realized on the disposition of
the shares will depend on how long you hold the shares before you dispose of
them.

 

The foregoing is only a brief summary of the federal income tax consequences of
the Units. You are urged to consult your tax advisor for advice regarding your
individual circumstances.